DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2022 has been entered.


Application Status
Applicant’s amendments filed February 11, 2022, amending claims 1, 4 and 14 is acknowledged.  Claims 3, 10 and 15 were previously cancelled.  Claims 6-9, 11-12, 14 and 16-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups, there being no allowable generic or linking claim.  The restriction requirement mailed December 1, 2020 is still deemed proper.
Accordingly, claims 1-2, 4-5 and 13 are examined herein.
Any rejection or objection not reiterated herein has been overcome by amendment.  Applicant's amendments and arguments have been thoroughly reviewed, and are persuasive to overcome the previous rejection under 35 USC § 103 rejection in view of Horwitz (see below), but are not sufficient to place the claims in condition for allowance for the reasons that follow.


Claim Rejections - 35 USC § 103 in view of Horwitz – Withdrawn
	The previous rejection of claims 1-2, 4-5 and 13 in view of Horwitz is withdrawn in view of amendments to claim 1.  Claim 1 is directed to a method comprising three steps: 1) providing polynucleotides to be extended containing an incomplete guide expression cassette at a 5’ or 3’ end; 2) performing extensions of the polynucleotide to form hybrid linear polynucleotides in separate overlap-extension PCR (oePCR) reactions using primers with guide sequences; and 3) subjecting the hybrid linear polynucleotides to an assembly reaction.  Horwitz teaches a generic guide cassette used as a template to create two half cassettes using primers containing guide sequences ([0221]).  The generic guide cassette cannot be interpreted as the claimed “polynucleotide sequence to be extended” in step 1 or 2 because Horwitz’s “generic guide cassette” would necessarily contain a complete polynucleotide encoding a generic guide sequence (i.e., seed sequence).  Horwitz also teaches the two half cassettes are used in an oePCR to create the guide RNA expression cassette.  In this teaching, the “half-cassettes” could be interpreted as the polynucleotides to be extended since they comprise only a partial cassette; however, both are extended in the same reaction.  This is in contrast to step 2, which requires the two or more polynucleotides to be extended in separate reactions.  Furthermore, one would not expect primers with guide sequences to necessarily be used the oePCR of Horwitz since Horwitz teaches the resultant gRNA expression cassette is flanked by 500 bp of vector homology ([0221]).  Primers used in an oePCR are typically homologous to the 5’ and 3’ end of the resultant PCR product and not an internal sequence.  For these reasons, the in vivo single-guide polynucleotide vector assembly method of Horwitz does not read on the claimed method steps.  Therefore Horwitz, read in isolation, would not be obvious to use for the claimed assembly of a vector comprising two or more guide polynucleotides.


Claim Rejections - 35 USC § 103 - New
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Casini (Casini et al., Nucleic Acids Research (2014), 42(1): 1-13) in view of Horwitz (US 2015/0184199, published July 2, 2015, filed December 19, 2014), Jakočiūnas (Jakočiūnas et al., Metabolic Engineering (2015), 28: 213-222; published January 28, 2015; cited in IDS filed January 4, 2018), and Jinek (Jinek et al., Science (2012), 337: 816-821). 

Regarding claims 1-2, Casini teaches MODAL, a method of producing circular vectors by assembling polynucleotides using overlapping regions of homology in vivo (Abstract; Figure 1A).  Casini teaches that MODAL entails 1) producing DNA parts flanked by a prefix (P) and suffix (S) adapters (i.e., two or more polynucleotides to be extended) (Figure 1A).  Casini teaches the adapters, P and S, are universal and can be added by PCR or by direct DNA synthesis and ligation (page 4, ¶3).  Casini also teaches that using P/S adapters to DNA parts “significantly increases the interoperability and reusability” (page 10, last ¶).  Casini teaches 2) performing multiple, separate overlap extension PCR (oePCR) reactions in which [P-part-S] polynucleotides are extended using primers with different linker sequences to yield [Linker – P – part – S – Linker] polynucleotides each with a unique linker combination (i.e., two or more hybrid linear polynucleotides) (Figure 1A).  Casini teaches 3) subjecting the hybrid polynucleotides to an assembly reaction in yeast or E. coli (i.e., in vivo in a host cell) to produce the circular vectors (Figure 1A-B, Figure 3B).  Casini teaches the vectors are successfully assembled in vivo, indicating that the [Linker – P – part – S – Linker] polynucleotides contained suitable 5’ and 3’ termini that allowed the assembly in vivo in the host cell (Figures 1A-B, 3 and 4).  Casini teaches that the P/S-linker sequences are present 3 or more times in the assembled vector (Figure 1). 
Casini also teaches one of the advantages of overlap-directed methods is that multiple parts can be assembled in a defined order at the same time in parallel (Page 2, ¶2).  Casini teaches “Our MODAL strategy can also be adopted for other adapter sequences that are compatible with being used as PCR annealing sites (page 11, ¶1).  Casini teaches that overlap-directed assembly methods typically rely on 20–50 bp of shared sequence between DNA parts that conjoin and that in yeast at least 40 bp of homology are required (page 4, ¶3).  Casini teaches the parts need to go through a one-time standardization process to add the adapters, thereby producing the parts P/S adapters (i.e., polynucleotides to be extended) (page 4, ¶3).  Casini teaches that linkers with 40% GC content were more efficient for assembly than linkers with 60%, but that 100% of isolated clones were accurate when assembled in yeast, regardless of whether linkers with 40% or 60% GC content were used (Figure 3B).
Casini does not teach that the P/S adapters at the ends of the polynucleotides contained partial sequences of a guide polynucleotide expression cassette.  Casini also does not teach the primers used in the overlap extension PCR contains guide sequences.
Horwitz teaches methods to produce a circularized plasmid (i.e., a circular vector) comprising a guide RNA expression cassette (i.e., a guide-polynucleotide expression cassette) by gap repair in vivo ([0220], Figures 5-6).  Horwitz teaches to produce one such circular vector, a generic gRNA cassette was used as a template to create half guide cassettes using primers to create a central overlap of 22 base pairs comprising the unique CRISPR seed sequence ([0221]).  Horwitz's disclosure that the half cassettes were amplified with primers that created a central overlap of 22 base pairs comprising the unique CRISPR seed sequence, which was then used to prime an overlap PCR reaction indicates that at least one suitable primer comprised a polynucleotide coding for a guide sequence ([0221]).  Horwitz teaches that expression of the gRNA construct is driven by the SNR52 polymerase III promoter with SUP4 terminator (i.e. operably linked to one or more control sequences that direct expression of the guide RNA in a host cell) ([0220]).  Horwitz teaches the guide RNA is the “now standard ‘chimeric" configuration’ . . . in which the targeting and structural RNAs are fused to create a single guide RNA.” ([0220]).  Horwitz teaches three different gRNA cassettes that have the same SNR52 promoter, SUP4 terminator, and structural guide portion, and only differ in the guide/target sequence ([0220], Table 2).  Horwitz further teaches that the guide RNA is complementary to a target polynucleotide in a host cell and can direct binding of a Cas9 protein at the target polynucleotide in a host cell to form a CRISPR­Cas9 complex (see Figure 1, [0167], and [0187]).  Horwitz teaches wherein the circular expression vector comprises one or more sequence encoding a guide sequence (e.g., a gRNA) ([0129]), which does not specifically refer to multiple gRNA expression cassettes. However, Horwitz teaches multiple different gRNA expression cassettes (see Figure 6B) and further provides guidance for the three-piece assembly of a circular vector using multiple different regions of homology (see Figure 4C).
Jakočiūnas teaches a yeast expression vector with 2-5 gRNA expression cassettes (Figure 2A).  Jakočiūnas teaches that in each gRNA expression cassette, the chimeric gRNA expression is driven by the SNR52 polymerase III promoter with SUP4 terminator (i.e., operably linked to one or more control sequences that direct expression of the guide RNA in a host cell) (Figure 1A).  Jakočiūnas teaches that the gRNA is complementary to a target polynucleotide in a host cell and can direct binding of a Cas9 protein at the target polynucleotide in a host cell to form a CRISPR­Cas9 complex (see Figure 1A).  Jakočiūnas teaches expressing multiple gRNAs each with their own promoter and cloned into the same vector resulted in 50-100% efficiency of gene knockout, with the majority of gRNA combinations resulting in 75-100% efficiency (Figure 2B).    Jakočiūnas teaches that to make the vectors with 2-5 gRNA expression cassettes the gRNA expression cassettes were ampliﬁed with USER cloning compatible universal primers (page 214, last ¶).
As explained earlier, Casini teaches overlapping regions with at least 40 bp and with a 40% GC content are recommended for assembly in yeast (page 4, ¶3; Figure 3B).  Jinek teaches the sequence of the scaffolding section of a chimeric guide RNA has a GC content of 36% (15 out of 42 total bases) (Figure 5B).  Jinek teaches the sequence of a complete chimeric guide RNA with 39% GCs (Figure 5B).  Jinek teaches the overall length of the chimeric guide RNA is 62 bp (Figure 5B).   
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have adapted the general MODAL method of vector assembly taught in Casini to clone multiple guide polynucleotide expression cassettes taught in Horwitz and Jakočiūnas because it would have amounted to applying a known technique that is applicable for the cloning of multiple known guide RNA expression cassettes.  To apply the MODAL method of Casini, one skilled in the art would have had to make 1) a substitution of the “universal” P and S adapters in Casini with the known constant promoter, terminator and scaffolding sequences taught Horwitz and Jakočiūnas, and 2) a substitution of the variable linkers of Casini with the known variable guide sequences of Horwitz, Jakočiūnas and Jinek by known means to yield predictable results.  One skilled in the art would have a reasonable expectation that the promoter and terminators taught in Horwitz and Jakočiūnas could be added to DNA/vector parts because Casini teaches that the P/S adapter sequences can be added by oePCR or ligation, while Horwitz and Jakočiūnas demonstrate that the guide RNA expression cassette components can be amplified by PCR.  Additionally, Casini teaches the MODAL strategy can also be adopted for other adapter sequences that are compatible with being used as PCR annealing sites, indicating the adapters can be virtually any sequence that can be amplified by PCR.  One would have been motivated to do so because Casini teaches that affixing adapters that are “standardized” significantly increases the interoperability and reusability of DNA parts.   One would also have a reasonable expectation of success of incorporating the guide sequences of a guide RNA into PCR primers in order to append them to the 5’ or 3’ end of the [P-part-S] polynucleotides of Casini because Horwitz has a working of example of using primers that contain guide sequences.  Furthermore, Horwitz uses primers with the guide sequences in the same type of standard PCR illustrated in Casini (Figure 1A).  One would also predict that the chimeric guide RNA sequences could be used as a homology region for assembly in vivo because Jinek teaches the entire gRNA construct is 62 bp long, while the Cas9 scaffolding region of the guide RNA has a low GC content, both of which Casini teaches is necessary and improves the efficiency of in vivo assembly. 
  It also would have been obvious to use the MODAL method to create a vector that has two or more (claim 1) or three or more (claim 2) guide polynucleotide expression cassettes because it would have amounted to a simple combination of known prior art elements by known means to yield predictable results.  The MODAL method is known to be an efficient method to assemble vectors, and vectors with more than 2 and more than 3 gRNA cassettes were already known in the art.  One skilled in the art would a reasonable expectation that the MODAL method could be used to assemble a vector with multiple gRNA cassettes because Casini teaches the overlap region containing the “constant” P/S sequences and variable linker regions is repeated several times throughout the final vector.  Thus, one probably would have considered the MODAL method useful for making such guide RNA vectors.  One skilled in the art would have been motivated to put 2 or more gRNA expression cassettes into a single vector for the purpose of multiplexing applications because Jakočiūnas teaches a high efficiency (50-100%) of gRNA-mediated gene knockout with 2-5 gRNA cassettes expressed from a single vector.   

Regarding claims 4 and 5, Horwitz teaches that the vector backbone (i.e. additional linear polynucleotide) comprised a marker such as GFP (i.e. a selectable marker) or a Cas9 expression cassette and formed the circular vector obtained after assembly (see [0220] and FIG. 6A, 6B, and 7).  Furthermore, Casini teaches the DNA parts to be assembled comprise part A, part B, part C and part D, (Figure 1A), which corresponds to at least GFP (a marker), an origin of replication, and/or a selectable marker (Figure 1B).

Regarding claim 13, both Casini (Figure 3) and Horwitz ([0120], [0200]) teach vector assembly occurs in S. cerevisiae.


Response to Arguments
Applicant's arguments filed February 11, 2022 have been fully considered and are persuasive for the withdrawn rejection under 35 U.S.C. §103 in view of Horwitz as described above.  To the extent that the arguments could apply to the current rejection 35 U.S.C. §103 in view of Casini, Horwitz, Jakočiūnas and Jinek, the arguments are not persuasive for the following reasons.
Applicants argue that Horwitz’s use of three separate vectors for the expression of three different guide RNAs is not motivation to clone three or more expression cassettes into one vector because Horwitz teaches that in vivo gap repair cloning with the three separate vectors resulted in low gene editing efficiency (see Remarks page 11-14).  This argument has been fully considered, but is not persuasive in view of the new rejection.   First Horwitz’s teaching of three linear gRNA constructs to be gap repaired in vivo resulted in a 64% efficiency which is similar to Applicant’s efficiency of 70%.  Second Jakočiūnas’s teaching of 2-5 gRNA expression constructs resulted in 50-100% efficiency of gene knockout, with many instances of 100% efficiency.  Finally, Casini teaches that the MODAL assembly method in yeast produced a similar efficiency as MODAL assembly method with in vitro assembly (Figure 3B, compare Gibson to Yeast).  Thus, one skilled in the art would expect that in vivo assembly of multiple guide RNAs into the same vector would result in between 50-100% expression efficiency, which is similar to Applicant’s results.    


Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636